UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 VERNON V. HUMBLES,

         Plaintiff,
                 v.                                         Civil Action No. 09-0341 (JDB)
 LEON SWAIN, et al.,

         Defendants.


                                              ORDER

       Vernon Humbles, proceeding pro se, has filed a complaint against the Chairman of the

D.C. Taxicab Commission, an officer of the Metropolitan Police Department, the Mayor of D.C.,

and the Office of the D.C. Attorney General. Humbles alleges false arrest under D.C. law, as

well as violations of his First and Fifth Amendment rights. Defendants have [9] moved to

dismiss the complaint, or in the alternative for summary judgment. On October 23, 2009, the

Court granted Humbles's motion to file an amended complaint, and permitted him forty days to

perfect service on defendants. See October 23, 2009 Order [Docket Entry 15], at 2-3. Humbles

failed to file an amended complaint in the time allotted by the Court. Accordingly, the Court

informed Humbles that he would need to respond to defendants' dispositive motion by January

25, 2010, or the Court could grant defendants' motion as conceded. See January 4, 2010 Order

[Docket Entry 16], at 1-2; Neal v. Kelly, 963 F.2d 453 (D.C. Cir. 1992); Fox v. Strickland, 837

F.2d 507 (D.C. Cir. 1988).

       Under Local Rule 7(b), when an opposition to a motion has not been filed within fourteen

days of the date of service "or at such other time as the Court may direct, . . . the Court may treat

                                                 -1-
the motion as conceded." Local Rule 7(b); see Malik v. District of Columbia, 574 F.3d 781, 786

(D.C. Cir. 2009). Here, the time for Humbles to oppose defendants' motion has long since

passed, and the Court has received no communication from Humbles explaining or excusing his

failure to respond.

       Accordingly, it is hereby

       ORDERED that [9] defendants' motion to dismiss, or in the alternative for summary

judgment is GRANTED as conceded, and the case is DISMISSED.

       SO ORDERED.

                                                       /s/
                                                  JOHN D. BATES
                                              United States District Judge

Date: March 5, 2010




                                              -2-